Citation Nr: 9927754	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-10 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which continued the veteran's 50 
percent evaluation for PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Symptomatology attributable to the veteran's PTSD 
currently result in no more than occupational and social 
impairment with reduced reliability and productivity due to 
flattened affect, circumstantial, circumlocutory or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short and long term memory, impaired judgment, impaired 
abstract thinking, and disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.130, Diagnostic Code 
9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his PTSD is worse than that 
represented by the current 50 percent evaluation.  

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 38 
U.S.C.A. § 5107(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that a mere allegation that 
a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes a VA examination and VA outpatient progress 
notes.  The Board does not know of any additional relevant 
evidence which is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Service connection for PTSD was established by a rating 
decision dated March 1986 based on serving in combat as a 
Marine in Vietnam.  A 50 percent evaluation was assigned 
effective May 29, 1984.  A November 1997 rating decision 
continued the veteran's 50 percent evaluation, and the 
present appeal ensued.
A review of the evidence reveals that an April 1997 VA 
outpatient psychiatry report showed severe levels of 
depression and anxiety.  The assessment was an Axis I PTSD, 
severe and recommendations were to continue appropriate 
antidepressant and antianxiety medications and to return to 
the clinic in the next six months.

A June 1997 VA psychiatric examination of the veteran showed 
no current signs of impairment of thought process or 
communication, although there had been symptoms of this in 
the past.  There was a history of delusions and 
hallucinations, although they were not currently present and 
did not appear to have been present for some time.  There 
were no clear cut signs of inappropriate behavior.  The 
veteran reported that he had definite suicidal ideation in 
the last year and that he had attempted suicide in 1972 by 
overdose.  He did not have current problems with homicidal 
thoughts or intentions and his personal hygiene and other 
basic activities of daily living appeared to be intact.  The 
veteran was oriented to person, place, and time and he did 
not show any gross signs of memory loss or impairment for 
short or long term information.  He reported intermittent 
problems with obsessive behavior which had interfered with 
routine activities, such as checking doors and locks and 
checking math, which interfered with his ability to get his 
paperwork done when he was self-employed as a trucker.  The 
veteran's rate and flow of speech was slightly slowed, but 
within normal limits.  There were no signs of any illogical 
or obscure speech pattern and he had not reported any panic 
attacks.  The veteran did report depression and anxiety and 
was receiving treatment with antidepressant medication.  The 
examiner noted that the veteran had not lately shown any sign 
of impaired impulse control, although in the past he acted 
impulsively when he had been severely depressed and 
psychotic.  The veteran's sleep impairment did not interfere 
with his energy level during the day.  Axis I diagnosis was 
PTSD, current major depression with psychotic features, 
currently in partial remission as a result of continuing 
treatment, and history of alcohol abuse, dependence.  Axis II 
and III diagnosis were deferred and Axis IV diagnosis 
indicated that the most recent stressors in the veteran's 
life involved the loss of his stepfather.

A November 1997 VA outpatient psychiatric progress note 
showed the veteran to be neatly groomed and dressed, soft 
spoken, making poor eye contact.  His affect was flat and he 
was mildly anxious, but he did report that his current 
medication was continuing to benefit him.  However, he 
continued to have frequent sleep disturbance.  The veteran 
reported being socially isolated, but he did have three or 
four male friends with whom he "hangs out" and sometimes 
goes antiquing.  The examiner noted that the veteran 
described the typical symptoms of PTSD including social 
isolation, hypervigilance, hyperreactivity to noise, 
intrusive thoughts of Vietnam on an almost daily basis, and 
intrusive dreaming of Vietnam combat.  The Axis I diagnosis 
was PTSD severe, alcohol abuse in remission.  Axis II no 
diagnosis and Axis III was deferred.  Axis IV diagnosis was 
chronic and prolonged PTSD, social isolation, poor support 
systems, financial stress due to inability to work, having 
lost his last trucking business a year or two ago.  Current 
Global Assessment of Functioning (GAF) was 50.

A February 1998 VA outpatient psychiatric progress note 
reflected similar symptoms as those in November 1997 with an 
assignment of a 40 GAF score.

An April 1998 VA outpatient psychiatric progress note showed 
the veteran to be neatly groomed and dressed, mood and affect 
were extremely dysphoric.  The veteran made poor eye contact 
and was slightly hypervigilant.  The veteran reported that he 
was planning a trip to Arkansas for the weekend to visit a 
Vietnam buddy that he described as his only real friend, but 
not a close friendship, but more an alliance.  He indicated 
that he tried to keep busy doing work around the house and 
yard work for his mother, and his neighbors, but did little 
socializing or other activities.  The veteran denied any 
suicidal or homicidal ideations, but admitted feelings of 
hopelessness, and described some irritability.  The Axis I 
diagnosis was PTSD chronic, prolonged, severe, and alcohol 
abuse in full remission.  Axis IV diagnosis was stressors: 
social isolation, poor support systems, financial stress.  A 
40 GAF score was assigned.

The veteran has been assigned a 50 percent disability for 
PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under 
this Diagnostic Code a rating of 70 percent is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships. A rating of 50 percent is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

After reviewing the evidence, the Board is unable to conclude 
that the veteran's PTSD is manifested by symptomatology 
reflective of a 70 percent rating.  While there is some 
history of suicidal ideation, the most thorough recent 
psychiatric examination report of record, performed in June 
1997, revealed no evidence of illogical, obscure or 
irrelevant speech; no recent delusions; no clear cut 
inappropriate behavior; intact orientation to person, place 
and time; no gross signs of short or long term memory 
impairment; normal rate and flow of speech; no panic attacks; 
and apparent effective antidepressant treatment.  The medical 
records dated in recent years do not show near continuous 
panic or depression affecting his ability to act 
independently or appropriately, spatial disorientation, or 
neglect of personal appearance and hygiene.  

Although the November 1997, February 1998, and April 1998 VA 
outpatient notes indicate some social isolation, there is no 
suggestion that the veteran is unable to establish and 
maintain any effective relationships.  In fact, the veteran 
reported in November 1997 that he had three or four male 
friends he associated with and in April 1998 indicated to the 
examiner that he was planning a trip to Arkansas to visit a 
Vietnam buddy for the weekend.  Further, while the veteran 
reported in his June 1997 VA examination that at times he had 
problems with obsessive behavior which had interfered with 
routine activities, such as checking doors and locks and 
checking his math on paperwork which slowed his paperwork 
down when he was self-employed, this is not sufficient to 
warrant a higher rating when (as in this case), some of the 
criteria for a 50 percent rating and most of the criteria for 
a 70 percent rating have not been demonstrated.  It is 
pertinent to note that the medical evidence indicates that 
the veteran has associations with friends and does yard work 
for his mother and neighbors, and that he has other non-
service-connected psychiatric disabilities, including major 
depression with psychotic features, along with a history of 
alcohol dependence.  Some of his psychiatric symptomatology 
in recent years has been attributed to disability other than 
PTSD. 

The Board notes the VA examination and outpatient notes have 
assessed GAF scores of 50 and 40.  GAF is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  See 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (4th ed. 1944) (DSM-IV) adopted by 
the VA at 38 C.F.R. §§ 4.125, 4.130.  A GAF of 31-40 
indicates "some impairment in reality testing or 
communication...or any serious impairment in social, 
occupational, or school functioning."  Ibid.  A 41-50 score 
indicates "serious symptoms... OR any serious impairment in 
social, occupational, or school functioning..."  Ibid.  While 
the veteran's GAF scores indicate significant social and 
industrial impairment, it is reflective of the veteran's 
total psychiatric disability picture and, as noted above, he 
has, aside from his PTSD, additional non-service-connected 
psychiatric problems.  In any event, the Board must look to 
the applicable rating criteria.  While the record in this 
case clearly confirms occupational and social impairment with 
reduced reliability and productivity, it does not establish 
deficiencies in most areas to warrant a 70 percent 
evaluation.  Therefore, the veteran's claim of entitlement to 
an evaluation in excess of 50 percent for PTSD must be 
denied.  

The evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  The veteran has not shown that his 
PTSD has resulted in marked interference with his employment 
or necessitated frequent periods of hospitalization.  Under 
these circumstances, the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An evaluation in excess of 50 percent for PTSD is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

